Exhibit 10.11(b)

 

Manpower Inc.

5301 North Ironwood Road

Milwaukee, Wisconsin 53217

 

February 16, 2005

 

Mr. Jeffrey A. Joerres:

 

Manpower Inc. (the “Corporation”) desires to retain experienced, well-qualified
executives, like you, to assure the continued growth and success of the
Corporation and its direct and indirect subsidiaries (collectively, the
“Manpower Group”). Accordingly, as an inducement for you to continue your
employment in order to assure the continued availability of your services to the
Manpower Group, we have agreed as follows:

 

1. Definitions. For purposes of this letter:

 

  (a) Cause. Termination by the Corporation of your employment with the
Corporation for “Cause” will mean termination upon (i) your willful and
continued failure to substantially perform your duties with the Manpower Group
after a written demand for substantial performance is delivered to you that
specifically identifies the manner in which the Corporation believes that you
have not substantially performed your duties, and you have failed to resume
substantial performance of your duties on a continuous basis within ten days
after receiving such demand, (ii) your commission of any material act of
dishonesty or disloyalty involving the Manpower Group, (iii) your chronic
absence from work other than by reason of a serious health condition, (iv) your
commission of a crime which substantially relates to the circumstances of your
position with the Manpower Group or which has material adverse effect on the
business of the Manpower Group, or (v) the willful engaging by you in conduct
which is demonstrably and materially injurious to the Manpower Group. For
purposes of this Subsection 1(a), no act, or failure to act, on your part will
be deemed “willful” unless done, or omitted to be done, by you not in good
faith.



--------------------------------------------------------------------------------

  (b) Change of Control. A “Change of Control” shall mean the first to occur of
any of the following:

 

  (i) the acquisition (other than from the Corporation), by any Person (as
defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), directly or
indirectly, of beneficial ownership (within the meaning of Exchange Act Rule
13d-3) of 50% or more of the then outstanding shares of common stock of the
Corporation or voting securities representing 50% or more of the combined voting
power of the Corporation’s then outstanding voting securities entitled to vote
generally in the election of directors; provided, however, no Change of Control
shall be deemed to have occurred as a result of an acquisition of shares of
common stock or voting securities of the Corporation (A) by the Corporation, any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any of its subsidiaries or (B) by any other
corporation or other entity with respect to which, following such acquisition,
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of such other corporation or entity are then beneficially owned,
directly or indirectly, by the persons who were the Corporation’s shareholders
immediately prior to such acquisition in substantially the same proportions as
their ownership, immediately prior to such acquisition, of the Corporation’s
then outstanding common stock or then outstanding voting securities, as the case
may be; or

 

  (ii) the consummation of any merger or consolidation of the Corporation with
any other corporation, other than a merger or consolidation which results in
more than 60% of the outstanding shares of the common stock, and voting
securities representing more than 60% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the surviving or consolidated corporation being then beneficially
owned, directly or indirectly, by the persons who were the Corporation’s
shareholders immediately prior to such acquisition in substantially the same
proportions as their ownership, immediately prior to such acquisition, of the
Corporation’s then outstanding common stock or then outstanding voting
securities, as the case may be; or

 

  (iii) the consummation of any liquidation or dissolution of the Corporation or
a sale or other disposition of all or substantially all of the assets of the
Corporation; or

 

  (iv)

individuals who, as of the date this letter, constitute the Board of Directors
of the Corporation (as of such date, the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided, however, that any
person becoming a director subsequent to the date of this letter whose election,
or nomination for election by the shareholders of the Corporation, was approved
by a vote of at least a majority of the directors

 

2



--------------------------------------------------------------------------------

 

then comprising the Incumbent Board shall be, for purposes of this letter,
considered as though such person were a member of the Incumbent Board but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest which was
(or, if threatened, would have been) subject to Exchange Act Rule 14a-11; or

 

  (v) whether or not conditioned on shareholder approval, the issuance by the
Corporation of common stock of the Corporation representing a majority of the
outstanding common stock, or voting securities representing a majority of the
combined voting power of the outstanding voting securities of the Corporation
entitled to vote generally in the election of directors, after giving effect to
such transaction.

 

Following the occurrence of an event which is not a Change of Control whereby
there is a successor holding company to the Corporation, or, if there is no such
successor, whereby the Corporation is not the surviving corporation in a merger
or consolidation, the surviving corporation or successor holding company (as the
case may be), for purposes of this definition, shall thereafter be referred to
as the Corporation.

 

  (c) Good Reason. “Good Reason” will mean, without your consent, the occurrence
of any one or more of the following during the Term:

 

  (i) the assignment to you of a position which represents a material reduction
from your current position of President and Chief Executive Officer, or the
assignment to you of duties, other than incidental duties, inconsistent with
your current position or such other position, provided you object to such
assignment by written notice to the Corporation within twenty (20) business days
after it is made and the Corporation fails to cure, if necessary, within ten
(10) business days after such notice is given;

 

  (ii) any material violation of this agreement or of Sections 2 through 5 of
the Compensation Agreement by the Corporation which remains uncured ten (10)
business days after you give written notice to the Corporation which specifies
the violation;

 

  (iii) being required by the Corporation to change the location of your
principal office to one in excess of seventy-five (75) miles from the
Corporation’s home office in Glendale, Wisconsin, provided your employment with
the Manpower Group is terminated within ninety (90) days after any such change
of location; or

 

  (iv) any reduction in the amount of the annual bonus received by you for a
given fiscal year during the Term within two years after the occurrence of a
Change of Control, as compared to the amount of the annual bonus received by you
for either of the two fiscal years of the Company immediately preceding the
fiscal year in which a Change of Control occurred, unless the bonus for such
given fiscal year is based on objective criteria to which you have agreed.

 

3



--------------------------------------------------------------------------------

Your continued employment or failure to give Notice of Termination will not
constitute consent to, or a waiver of rights with respect to, any circumstance
constituting Good Reason hereunder except as otherwise provided.

 

  (d) Notice of Termination. Any termination of your employment by the
Corporation, or termination by you for Good Reason during the Term will be
communicated by Notice of Termination to the other party hereto. A “Notice of
Termination” will mean a written notice which specifies a Date of Termination
(which date shall be on or after the date of the Notice of Termination) and, if
applicable, indicates the provision in this letter applying to the termination
and sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of your employment under the provision so
indicated.

 

  (e) Date of Termination. “Date of Termination” will mean the date specified in
the Notice of Termination where required (which date shall be on or after the
date of the Notice of Termination) or in any other case upon your ceasing to
perform services for the Manpower Group.

 

  (f) Term. The “Term” will be a period beginning on the date of this letter
indicated above and ending on the first to occur of the following: (a) the date
two years after the occurrence of a Change of Control; (b) February 28, 2008, if
no Change of Control occurs between the date of this letter indicated above and
February 28, 2008; and (c) the Date of Termination.

 

  (g) Benefit Plans. “Benefit Plans” means all benefits of employment generally
made available to the senior executives of the Corporation from time to time.

 

  (h) Compensation Agreement. The “Compensation Agreement” means the letter of
even date from the Corporation to you, as accepted by you, regarding your
compensation and benefits.

 

  (i) Protected Period. The “Protected Period” shall be a period of time
determined in accordance with the following:

 

  (i) if a Change of Control is triggered by an acquisition of shares of common
stock of the Corporation pursuant to a tender offer, the Protected Period shall
commence on the date of the initial tender offer and shall continue through and
including the date of the Change of Control, provided that in no case will the
Protected Period commence earlier than the date that is six months prior to the
Change of Control;

 

4



--------------------------------------------------------------------------------

  (ii) if a Change of Control is triggered by merger or consolidation of the
Corporation with any other corporation, the Protected Period shall commence on
the date that serious and substantial discussions first take place to effect the
merger or consolidation and shall continue through and including the date of the
Change of Control, provided that in no case will the Protected Period commence
earlier than the date that is six months prior to the Change of Control; and

 

  (iii) in the case of any Change of Control not described in clauses (i) or
(ii), above, the Protected Period shall commence on the date that is six months
prior to the Change of Control and shall continue through and including the date
of the Change of Control.

 

2. Compensation and Benefits on Termination.

 

  (a) Termination by the Corporation for Cause or by You Other Than for Good
Reason. If your employment with the Manpower Group is terminated by the
Corporation for Cause or by you other than for Good Reason, the Corporation will
pay you or provide you with (i) your full base salary as then in effect through
the Date of Termination, (ii) any incentive compensation payable to you in
accordance with the incentive compensation plan referred to in the Compensation
Agreement (but no incentive bonus will be payable for the fiscal year in which
termination occurs), and (iii) all benefits to which you are entitled under any
Benefit Plans in accordance with the terms of such plans. The Manpower Group
will have no further obligations to you.

 

  (b) Termination of Reason of Disability or Death. If your employment with the
Manpower Group terminates during the Term by reason of your disability or death,
the Corporation will pay you or provide you with (i) your full base salary as
then in effect through the Date of Termination, (ii) any incentive compensation
payable to you in accordance with the incentive compensation plan referred to in
the Compensation Agreement (including a prorated incentive bonus for the year in
which termination occurs), and (iii) all benefits to which you are entitled
under any Benefit Plans in accordance with the terms of such plans. The
Corporation shall be entitled to terminate your employment by reason of your
disability if you become disabled and entitled to benefits under the terms of
the long-term disability plan of the Corporation. The Manpower Group will have
no further obligations to you.

 

  (c) Termination for Any Other Reason.

 

  (i) If, during the Term and either during a Protected Period or within two
years after the occurrence of a Change of Control, your employment with the
Manpower Group is terminated for any reason not specified in Subsection 2(a) or
(b), above, you will be entitled to the following:

 

  (A) the Corporation will pay you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given;

 

5



--------------------------------------------------------------------------------

  (B) the Corporation will pay you any incentive compensation payable to you in
accordance with the incentive compensation plan referred to in the Compensation
Agreement (including a prorated incentive bonus for the year in which
termination occurs);

 

  (C) the Corporation will pay as a severance benefit to you a lump-sum payment
equal to three times the sum of (i) your annual base salary in effect at the
time Notice of Termination is given and (ii) the amount of your largest annual
bonus for the three fiscal years of the Corporation immediately preceding the
Date of Termination or, if greater, the partial annual bonus for the fiscal year
during which the Date of Termination occurs; and

 

  (D) for an eighteen-month period after the Date of Termination, the
Corporation will arrange to provide you and your eligible dependents, at the
Corporation’s expense, with benefits under the medical, dental, life, and
disability plans of the Manpower Group, or benefits substantially similar to the
benefits you were receiving during the 90-day period immediately prior to the
time Notice of Termination is given under the named plans; provided, however,
that benefits otherwise receivable by you pursuant to this Subsection 2(c)(i)(E)
will be reduced to the extent other comparable benefits are actually received by
you during the eighteen-month period following your termination, and any such
benefits actually received by you will be reported to the Corporation; provided,
further that any insurance continuation coverage that you may be entitled to
receive under the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”) will commence on the Date of Termination.

 

  (ii) If your employment with the Manpower Group is terminated during the Term
for any reason not specified in Subsection 2(a) or (b), above, and Subsection
2(c)(i) does not apply to the termination, you will be entitled to the
following:

 

  (A) the Corporation will pay you your full base salary through the Date of
Termination at the rate then in effect;

 

  (B) the Corporation will pay you any incentive compensation payable to you in
accordance with the incentive compensation plan referred to in the Compensation
Agreement (including a prorated incentive bonus for the year in which
termination occurs);

 

6



--------------------------------------------------------------------------------

  (C) the Corporation will pay as a severance benefit to you a lump-sum payment
equal to the amount of your annual base salary as then in effect plus an amount
equal to your largest annual bonus for the three fiscal years of the Corporation
immediately preceding the Date of Termination or, if greater, the partial annual
bonus for the fiscal year during which the Date of Termination occurs; and

 

  (D) for the twelve-month period after the Date of Termination, you and your
eligible dependents will continue to receive benefits under the medical and
dental plans of the Corporation as if your employment by the Corporation did not
terminate; provided, that the payments or benefits otherwise receivable by you
pursuant to this Subsection 2(c)(ii)(E) will be reduced to the extent other
comparable payments or benefits are actually received by you during the
twelve-month period following your termination, and any such payments or
benefits actually received by you will be reported to the Corporation; and
provided, further that any insurance continuation coverage that you may be
entitled to receive under the Consolidated Omnibus Budget Reconciliation Act of
1986 or similar state laws will commence on the Date of Termination;

 

The amounts paid to you pursuant to Subsection 2(c)(i)(C) or 2(C)(ii)(C) will
not be included as compensation for purposes of any qualified or nonqualified
pension or welfare benefit plan of the Manpower Group.

 

  (d) Golden Parachute Tax.

 

  (i) Notwithstanding anything contained in this letter to the contrary, in the
event that any payment or distribution to or for your benefit pursuant to the
terms of this letter (a “Payment” or “Payments”) would be subject to the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any interest or penalties are incurred by you with respect to
such excise tax (such excise tax, together with any interest and penalties, are
collectively referred to as the “Excise Tax”), then you shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by you of all taxes (including any interest or penalties imposed
with respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, you retain an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

  (ii)

A determination shall be made as to whether and when a Gross-Up Payment is
required pursuant to this Subsection 2(d) and the amount of such Gross-Up
Payment, such determination to be made within fifteen

 

7



--------------------------------------------------------------------------------

 

business days of the Date of Termination, or such other time as requested by the
Corporation or by you (provided you reasonably believe that any of the Payments
may be subject to the Excise Tax). Such determination shall be made by a
national independent accounting firm selected by you (the “Accounting Firm”).
All fees, costs and expenses (including, but not limited to, the cost of
retaining experts) of the Accounting Firm shall be borne by the Corporation and
the Corporation shall pay such fees, costs and expenses as they become due. The
Accounting Firm shall provide detailed supporting calculations, acceptable to
you, both to the Corporation and you. The Gross-Up Payment, if any, as
determined pursuant to this Subsection 2(d)(ii) shall be paid by the Corporation
to you within five business days of the receipt of the Accounting Firm’s
determination. Any such initial determination by the Accounting Firm of whether
or when a Gross-Up Payment is required and, if such a payment is required, the
amount thereof shall be binding upon the Corporation and you subject to the
application of Subsection 2(d)(iii).

 

  (iii)

As a result of the uncertainty in the application of Sections 4999 and 280G of
the Code, it is possible that a Gross-Up Payment (or a portion thereof) will be
paid which should not have been paid (an “Overpayment”) or a Gross-Up Payment
(or a portion thereof) which should have been paid will not have been paid (an
“Underpayment”). An Underpayment shall be deemed to have occurred upon notice
(formal or informal) to you from any governmental taxing authority that your tax
liability (whether in respect of your then current taxable year or in respect of
any prior taxable year) may be increased by reason of the imposition of the
Excise Tax on a Payment or Payments with respect to which the Corporation has
failed to make a sufficient Gross-Up Payment. An Overpayment shall be deemed to
have occurred upon a “Final Determination” (as hereinafter defined) that the
Excise Tax shall not be imposed upon a Payment or Payments with respect to which
you had previously received a Gross-Up Payment. A Final Determination shall be
deemed to have occurred when you have received from the applicable governmental
taxing authority a refund of taxes or other reduction in your tax liability by
reason of the Overpayment and upon either (A) the date a determination is made
by, or an agreement is entered into with, the applicable governmental taxing
authority which finally and conclusively binds you and such taxing authority, or
in the event that a claim is brought before a court of competent jurisdiction,
the date upon which a final determination has been made by such court and either
all appeals have been taken and finally resolved or the time for all appeals has
expired or (B) the expiration of the statute of limitations with your applicable
tax return. If an Underpayment occurs, you shall promptly notify the Corporation

 

8



--------------------------------------------------------------------------------

 

and the Corporation shall pay to you at least five business days prior to the
date on which the applicable governmental taxing authority has requested
payment, an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties imposed on the Underpayment. If an Overpayment
occurs, the amount of the Overpayment shall be treated as a loan by the
Corporation to you and you shall, within ten business days of the occurrence of
such Overpayment, pay to the Corporation the amount of the Overpayment plus
interest at an annual rate equal to the rate provided for in Section
1274(b)(2)(B) of the Code from the date the Gross-Up Payment (to which the
Overpayment relates) was paid to you.

 

  (iv) Notwithstanding anything contained in this letter to the contrary, in the
event it is determined that an Excise Tax will be imposed on any Payment or
Payments, the Corporation shall pay to the applicable governmental taxing
authorities as Excise Tax withholding, the amount of the Excise Tax that the
Corporation has actually withheld from the Payment or Payments.

 

  (e) Payment. The payments provided for in Subsections 2(c)(i)(A) through (C)
or 2(c)(ii)(A) through (C), above, will be made not later than the fifteenth
business day following the Date of Termination, except as otherwise provided. If
any of such payments is not made when due (hereinafter a “Delinquent Payment”),
in addition to such principal sum, the Corporation will pay you interest on any
and all such Delinquent Payments from the date due computed at the prime rate as
announced from time to time by Firstar Bank of Milwaukee, compounded monthly.

 

  (f) No Mitigation. You will not be required to mitigate the amount of any
payment or benefit provided for in this Section 2 by seeking other employment or
otherwise, nor will the amount of any payment provided for in this Section 2,
unless otherwise provided herein, be reduced by any compensation earned by you
as the result of employment by another employer after the Date of Termination,
or otherwise.

 

  (g) Release of Claims. Notwithstanding the foregoing, the Corporation will not
pay you, and you have no right to receive, any benefit described in Section 2,
above, unless and until you execute, and there shall be effective following any
statutory period for revocation, a release, in a form reasonably acceptable to
the Corporation, that irrevocably and unconditionally releases, waives, and
fully and forever discharges the Manpower Group and its past and current
directors, officers, employees, and agents from and against any and all claims,
liabilities, obligations, covenants, rights, demands and damages of any nature
whatsoever, whether known or unknown, anticipated or unanticipated, relating to
or arising out of your employment with the Manpower Group, including without
limitation claims arising under the Age Discrimination in Employment Act of
1967, as amended, Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Equal Pay Act, as amended, and any other federal,
state, or local law or regulation.

 

9



--------------------------------------------------------------------------------

  (h) Forfeiture. Notwithstanding the foregoing, your right to receive the
payments and benefits to be provided to you under this Section 2 beyond those
described in Subsection 2(a), above, is conditioned upon your performance of the
obligations stated in Section 3, below, and in Section 6 of the Compensation
Agreement, and upon your breach of any such obligations, you will immediately
return to the Corporation the amount of such payments and benefits and you will
no longer have any right to receive any such payments or benefits.

 

3. Noncompetition Agreement.

 

  (a) Noncompetition. During the term of your employment with the Manpower
Group, you will not assist any competitor of any company in the Manpower Group
in any capacity. During the one-year period which immediately follows the
termination of your employment with the Manpower Group:

 

  (i) You will not, directly or indirectly, contact any customer or prospective
customer of the Corporation with whom you have had contact on behalf of the
Corporation during the two-year period preceding the date of such termination or
any customer or prospective customer about whom you obtained confidential
information in connection with your employment by the Corporation during such
two-year period so as to cause or attempt to cause such customer or prospective
customer of the Corporation not to do business or to reduce such customer’s
business with the Corporation or divert any business from the Corporation.

 

  (ii) You will not, directly or indirectly, provide services or assistance of a
nature similar to the services provided to the Manpower Group during the term of
your employment with the Manpower Group, to any entity engaged in the business
of providing temporary staffing services anywhere in the United States or any
other country in which the Manpower Group conducts business as of the Date of
Termination which has, together with its affiliated entities, annual revenues
from such business in excess of $500,000,000. You acknowledge that the scope of
this limitation is reasonable in that, among other things, providing any such
services or assistance during such one-year period would permit you to use
unfairly your close identification with the Manpower Group and the customer
contacts you developed while employed by the Manpower Group and would involve
the use and disclosure of confidential information pertaining to the Manpower
Group.

 

10



--------------------------------------------------------------------------------

  (b) Injunction. You recognize that irreparable and incalculable injury will
result to the Manpower Group and its businesses and properties in the event of
your breach of any of the restrictions imposed by Subsection 3(a), above. You
therefore agree that, in the event of any such actual, impending or threatened
breach, the Corporation will be entitled, in addition to the remedies set forth
in Subsection 2(h), above, and any other remedies and damages, to temporary and
permanent injunctive relief (without the necessity of posting a bond or other
security) restraining the violation, or further violation, of such restrictions
by you and by any other person or entity from whom you may be acting or who is
acting for you or in concert with you.

 

  (c) Nonapplication. Notwithstanding the above, this Section 3 will not apply
if your employment with the Corporation is terminated by you for Good Reason or
by the Corporation without Cause within two years after the occurrence of a
Change of Control.

 

4. Nondisparagement. Upon your termination of employment with the Manpower Group
for any reason, the Manpower Group agrees to maintain a positive and
constructive attitude and demeanor toward you, and agrees to refrain from making
any derogatory comments or statements of a negative nature about you. Upon your
termination of employment with the Manpower Group for any reason, you agree to
maintain a positive and constructive attitude and demeanor toward the Manpower
Group, and agree to refrain from making derogatory comments or statements of a
negative nature about the Manpower Group, its officers, directors, shareholders,
agents, partners, representatives and employees, to anyone.

 

5. Successors; Binding Agreement. This letter agreement will be binding on the
Corporation and its successors and will inure to the benefit of and be
enforceable by your personal or legal representatives, heirs and successors.

 

6. Notice. Notices and all other communications provided for in this letter will
be in writing and will be deemed to have been duly given when delivered in
person, sent by telecopy, or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, and properly addressed to the
other party.

 

7. No Right to Remain Employed. Nothing contained in this letter will be
construed as conferring upon you any right to remain employed by the Corporation
or any member of the Manpower Group or affect the right of the Corporation or
any member of the Manpower Group to terminate your employment at any time for
any reason or no reason, subject to the obligations of the Corporation and the
Manpower Group as set forth herein.

 

8. Modification. No provision of this letter may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
by you and the Corporation.

 

11



--------------------------------------------------------------------------------

9. Withholding. The Corporation shall be entitled to withhold from amounts to be
paid to you hereunder any federal, state, or local withholding or other taxes or
charges which it is, from time to time, required to withhold under applicable
law.

 

10. Previous Agreement. This letter, upon acceptance by you, expressly
supersedes that certain letter agreement between you and the Corporation dated
February 19, 2002, as amended, which primarily concerns rights and obligations
upon your termination of employment, and such agreement shall, as of the date of
your acceptance, have no further force or effect.

 

If you are in agreement with the foregoing, please sign and return one copy of
this letter which will constitute our agreement with respect to the subject
matter of this letter.

 

Sincerely, MANPOWER INC. By:  

/s/ Michael J. Van Handel

--------------------------------------------------------------------------------

   

Michael J. Van Handel, Executive Vice President and Chief Financial Officer

 

Agreed as of the 16th day of February, 2005.

 

/s/ Jeffrey A. Joerres

--------------------------------------------------------------------------------

Jeffrey A. Joerres

 

12